Citation Nr: 0712420	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability 
to include as secondary to the service connected Osgoods-
Schlatter's disease, bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran is service connected for Osgood-Schlatter's 
Disease of both knees.

2.  Degenerative disc disease of the lumbar spine with 
stenosis, was not manifested in service and the veteran's 
arthritis of the back was not manifest within one year of 
separation from service and is not attributable to service.

3.  Disability due to degenerative disc disease with stenosis 
is unrelated to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with stenosis, was not incurred 
in service, presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative disc disease is not proximately due to or 
the result of a service connected disease or injury .  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for a low back disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2004 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2004 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

In this case, the appellant seeks service connection for a 
low back disability manifested by degenerative disc disease 
with stenosis to include as secondary to the service 
connected Osgood-Schlatter's Disease of both knees.  He 
alleges that his back problems were worsened by his service 
connected knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for degenerative changes of the cervical 
spine on a secondary basis, the evidence must show that it 
was caused or aggravated by a service-connected disease or 
injury.  

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disability is 
not warranted.  The veteran asserts that his low back 
disability, manifested by degenerative disc disease with 
stenosis, was caused by his service connected bilateral knee 
Osgood-Schlatter's Disease.  

Induction physical of September 1961 notes the veteran's 
spine and musculoskeletal system as normal.  Service medical 
records of April 1962 show that the veteran complained of low 
back pain.  There was an audible snap when the veteran fully 
extended his spine.  X-rays showed a strong suggestion on 
neural arch defect of L5, with no evidence of 
spondylolisthesis.  There was some undue straightening of the 
normal lordotic curvature, probably secondary to muscular 
spasm.  Separation physical of December 1963 noted the 
veteran's spine and musculoskeletal system as normal.  In the 
accompanying Report of Medical History the veteran did not 
complain of any back problems.  

Lumbar spine x-rays of July 1998 showed very mild 
degenerative changes with normal alignment and normal 
intervertebral disc spaces. No trauma was appreciated.  The 
soft tissue appeared normal.  An MRI showed moderate 
spondylolisis and stenosis at L4/5 and lateral disk 
herniation at L5/S1.

VA outpatient treatment records of March 2002 note a 
provisional diagnosis of radiculopathy of the lumbar spine, 
right lower extremity.  In March 2003 the veteran was seen 
for lower back pain radiating to the right leg.  It was noted 
that the veteran's symptoms had been going on since January.  
He was assessed with lumbar disc disease with possible 
radiculopathy, right lower extremity.  

May 2003 x-rays showed degenerative spondylosis with vacuum 
disc L4-5 and spurs L3 through 5.  MRI of May 2003 showed 
moderate to severe central canal stenosis at L4-5 secondary 
to broad based disk extrusion in combination with posterior 
facet hypertophic changes, ligamentum flavum thickening.  
There was mild to moderate bilateral neural foraminal 
stenosis.  At L5-S1 there was a left central disk extrusion 
which effaced the left lateral recess and caused impingement 
upon the left S1 preganglionic nerve root.  At L3-4 there was 
bilateral left greater than right disk protrusion/extrusions 
which causes moderate left neural foraminal stenosis and mild 
to moderate right neural formanial stenosis.  

In June 2003 the veteran was seen for intermittent episodes 
of back pain for the previous several months.  He was 
diagnosed with degenerative disc disease with multilevel disk 
disease as per MRI.  

In September 2003 the veteran was seen for low back pain with 
radiating pain down his right leg which he reported he had 
been experiencing since January 2003.  He was assessed with a 
history of low back pain since January 2003 and MRI studies 
revealing lumbar stenosis worse at the L4-5 levels.  

In November 2003, the veteran reported having suffered from 
low back pain with radiating pain in the right leg since 
January 2003.  He recalled a possible injury with closing a 
rolling gate.  He stated he did not have pain immediately but 
developed pain over the next couple of days following the 
incident.  He was diagnosed with degenerative joint disease 
of the lower spine with stenosis.  

At a VA examination of June 2005 the veteran  was diagnosed 
with degenerative disc disease of the lumbar spine with 
stenosis.  The examiner opined that the veteran's "low back 
disability is less likely as not (less than 50/50 
probability) caused by or a result of service as evidenced by 
the x-ray report of 4-24-62."  She further opined that the 
veteran's low back disability "is less likely than not (less 
than 50/50 probability) secondary to bilateral knee 
disability."  The examiner based her opinion on a review of 
the service medical records, outpatient treatment records and 
an examination of the veteran.  She specifically noted that 
November 2003 neurological note stating that "[the veteran] 
does recall a possible injury with closing a rolling gate 
(difficult to close) in January 2003" and a neurological 
note of June 2003 stating "intermittent episodes of back 
pain for the last several months" and the radiology reports 
of record.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a low back disability.  

While the veteran complained of low back pain during service 
and x-rays showed a strong suggestion of neural arch defect 
of L5, with no evidence of spondylolisthesis and some undue 
straightening of the normal lordotic curvature, probably 
secondary to muscular spasm, his separation physical noted 
his spine and musculoskeletal system as normal.  The first 
documented pathologies of a back disability are in x-ray and 
MRI records of July 1998 which noted very mild degenerative 
changes with normal alignment and normal intervertebral disc 
spaces, no trauma, and moderate spondylolisis and stenosis at 
L4/5 and lateral disk herniation at L5/S1.  This is more than 
36 years after discharge from service.  

There is a remarkable absence of any evidence of complaints 
of or treatment for any low back disability for at least 36 
years after separation from service.  Furthermore, the Board 
notes that the veteran, when seeking treatment for his low 
back pain, consistently stated that he had been suffering 
from low back pain since January 2003 rather than since 
service.  The Board views the veteran's statements of a post-
service onset while seeking treatment to be probative and 
evidence against the veteran's claim.  Although a lay man is 
not competent to report a diagnosis, a layman is competent to 
report that he has pain and when that pain started.

While the veteran has a current diagnosis of degenerative 
disc disease with stenosis, there is no evidence of a nexus 
to service.  In fact, the only medical opinion of records 
states that the veteran's "[l]ow back disability is less 
likely as not (less than 50/50 probability) caused by or a 
result of service as evidenced by the x-ray report of 4-24-
62."  This opinion is competent and stands uncontradicted by 
any other evidence of record.  Therefore, the Board finds 
that there is no evidence that the veteran's degenerative 
disc disease with stenosis was incurred in service or within 
one year of separation from service.

Furthermore, the Board notes that the preponderance of the 
evidence is also against a finding of service connection for 
degenerative disc disease with stenosis on a secondary basis.  
The veteran has argued that his low back disability was 
aggravated by his service connected Osgood-Schlatter's 
disease of both knees.  However, a careful review of the 
evidence of record reveals that there is no evidence of a 
relationship between the veteran's degenerative disc disease 
with stenosis and his Osgood-Schlatter's disease.

VA examiner's opinion of June 2005 states that the veteran's 
degenerative disc disease with stenosis "is less likely than 
not (less than 50/50 probability) secondary to bilateral knee 
disability." The Board notes that this opinion was rendered 
after an examination of the veteran, a review VA outpatient 
treatment records and a review of the veteran's service 
medical records.  The opinion was provided in conjunction 
with a detailed examination of the veteran's current 
condition and past medical history.  This opinion is 
competent and stands uncotradicted by any other competent 
evidence of record.  The opinion is sufficiently broad as to 
consider causation and aggravation.  Allen, supra.

Given the evidence, the Board finds that the only evidence in 
favor of the veteran's claim is his own assertion that his 
degenerative disc disease with stenosis is related to his 
service connected Osgood-Schlatter's disease.  His opinion as 
to etiology, however, is insufficient to establish a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  At this time, there is no competent evidence 
linking any degree of disability due to degenerative disc 
disease to a service connected disease or injury.  Rather, 
the only probative evidence is against the claim.


ORDER


Service connection for a low back disability to include as 
secondary to the service connected Osgoods-Schlatter's 
disease, bilateral knees, is denied.   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


